DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 07/27/2021 is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/27/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 2, for the limitation “the microcomputer determines that the action of the human body is running or jumping”, it is unclear if it detects the group of running and jumping and possibly differentiates between the two, or if “running” and “jumping” are provided in the alternative and it may only detect one of the two. For examination purpose, it will be interpreted as “running” and “jumping” being alternatives to each other and the microcomputer only has to detect one of the two options.
Regarding claim 5, for the limitation “running including jumping while running” it is not clear if the limitation is directed to the broader limitation of “running”, with “jumping while running” is listed as an example, or if it is a required element of the claim. For examination purposes, it will be interpreted as a required element of the claim.
Regarding claim 8, for the limitation “the action determination apparatus communicates with outside via the wireless device”, it is unclear if “outside” refers to elements that are external/outside of the apparatus, or elements that are physically outside, or another meaning. For examination purposes, it will be interpreted as meaning elements that are external to the apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0074667, hereinafter Sullivan, in view of US 2016/0262685, hereinafter Wagner.
Regarding claim 1, Sullivan teaches an action determination apparatus (para [0039], defibrillator including a motion detector) comprising: a three-axis acceleration sensor (3-axis accelerometer, paras [0066] and [0075]) that measures acceleration on each of three axes Sx, Sy, and Sz (paras [0069] and [0075]); and a microcomputer (para [0074], processor 230) that calculates acceleration on each of the three axes Sx, Sy, and Sz (paras [0065], [0066], [0067], [0069], and [0075]), wherein regarding the acceleration on each of the three axes Sx, Sy, and Sz calculated by the microcomputer, acceleration on one of the three axes is acceleration in a vertical direction perpendicular to the ground (para [0065-0066] vertical axis, [0069] vertically oriented accelerometer), and acceleration on each of the other two axes is acceleration in a direction parallel to the ground (paras [0069] and [0075], other 2 axes), the other two axes being perpendicular to each other (paras [0069] and [0075], 3 axes are arranged orthogonally), and wherein the microcomputer determines a type of action of the human body (para [0065] walking/running/other kinds of motion) in a predetermined period (para [0068] threshold amount of time eg 5 seconds) by comparing a predetermined threshold value with the acceleration in the vertical direction (para [0065] vertical-axis RMS acceleration greater than a threshold value) in the predetermined period (para [0068] threshold amount of time eg 5 seconds).
Sullivan does not expressly disclose calculating acceleration on each of three axes Gx, Gy, and Gz of a human body from the acceleration on each of the three axes Sx, Sy, and Sz, where regarding the acceleration on each of the three axes Gx, Gy, and Gz, acceleration on one of the three axes is acceleration in the vertical direction.
However, Wagner discloses calculating acceleration on each of three axes Gx, Gy, and Gz of a human body from the acceleration on each of three axes Sx, Sy, and Sz (paras [0100], [0104], XYZ acceleration information that was developed in the coordinate system of the accelerometer could be 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Sullivan such that the microcomputer calculates acceleration on each of three axes Gx, Gy, and Gz of a human body from the acceleration on each of the three axes Sx, Sy, and Sz, as taught by Wagner, in order to transform the accelerometer data from the relative accelerometer axes to a true coordinate space the subject is in (Wagner, para [0104]).
Regarding claim 3, Sullivan as modified by Wagner teaches the action determination apparatus according to claim 1, wherein the microcomputer determines that the action of the human body is walking by detecting that the acceleration in the vertical direction is consistently greater than the predetermined threshold value in the predetermined period (Sullivan paras [0065-[0068]).
Regarding claim 7, Sullivan as modified by Wagner teaches the action determination apparatus according to claim 1, further comprising an external connection port (para [0056] wired communication links in communication module 290 of defibrillator 200), wherein the action determination apparatus communicates with an external apparatus via the external connection port connected to the external apparatus (para [0056]).
Regarding claim 8, Sullivan as modified by Wagner teaches the action determination apparatus according to claim 1, further comprising a wireless device, wherein the action determination apparatus communicates with outside via the wireless device (para [0056], wireless communication links in communication module 290 of defibrillator 200).

s 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Wagner as applied to claim 1 above, and further in view of US 2017/0056720, hereinafter Coza.
Regarding claim 2, Sullivan as modified by Wagner teaches the action determination apparatus according to claim 1, wherein the microcomputer determines that the action of the human body is running or jumping by detecting the acceleration in the vertical acceleration in the predetermined period (Sullivan, detect running, paras [0065-0068]).
Sullivan as modified by Wagner does not expressly disclose the microcomputer determines that the action of the human body is running or jumping by detecting that the acceleration in vertical direction is equal to or less than the predetermined threshold value.
However, Coza teaches an action determination apparatus (monitoring system 30) that determines that the action of the human body is running or jumping (paras [0264, 0266]), jumping) by detecting that the acceleration in the vertical direction is equal to or less than a predetermined threshold value (paras [0264] and [0266], if resultant acceleration is zero, then all components of the resultant vector must also be zero, and therefore the acceleration in the vertical direction would be zero).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sullivan and Wagner such that the microcomputer determines that the action of the human body is running or jumping by detecting that the acceleration in vertical direction is equal to or less than the predetermined threshold value, as taught by Coza, for the obvious advantage of being able to detect jumping (Coza, [0264] and [0266]).
Regarding claim 4, Sullivan as modified by Wagner teaches the action determination apparatus according to claim 1, wherein the microcomputer determines the type of action of the human body by comparing the predetermined threshold value with an acceleration on each of the three axes Gx, Gy, and Gz in the predetermined period (Sullivan paras [0065], walking/running vs other, [0067], [0068]).

However, Coza teaches an action determination apparatus (monitoring system 30) that determines the type of action of the human body (paras [0264], [0266], jump) by comparing a predetermined threshold value with a resultant acceleration of the acceleration on each of three axes Gx, Gy, and Gz (paras [0264] and [0266]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sullivan and Wagner such that the predetermined threshold value is compared with a resultant acceleration of the acceleration on each of the three axes Gx, Gy, and Gz, as taught by Coza, for the obvious advantage of being able to also detect jumping (Coza paras [0264] and [0266]).
Regarding claim 6, Sullivan as modified by Wagner and Coza teaches the action determination apparatus according to claim 4, wherein the microcomputer determines that the action of the human body is jumping by detecting that the acceleration in the vertical direction is equal to or less than the predetermined threshold value (Coza paras [0264] and [0266], if resultant acceleration is zero, then all components of the resultant vector must also be zero, and therefore the acceleration in the vertical direction would be zero) and that the resultant acceleration is equal to or less than the predetermined threshold value in the predetermined period (Coza paras [0264] and [0266]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Wagner and Coza as applied to claim 4 above, and further in view of US 2016/0030807, hereinafter Matsumoto.
	Regarding claim 5, Sullivan as modified by Wagner and Coza teaches the action determination apparatus according to claim 4, wherein the microcomputer determines that the action of the human 
Sullivan, Wagner, and Coza do not expressly disclose wherein the microcomputer determines that the action of the human body is running by detecting that the resultant acceleration is consistently greater than the predetermined threshold value in the predetermined period.
However, Matsumoto teaches an action determination apparatus (running detection unit 242) that determines that the action of the human body is running by detecting that the resultant acceleration is consistently greater than the predetermined threshold value (para [0288], threshold value is close to a median of the maximum value and the minimum value, resultant acceleration of the x axis, y axis, and z axis).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sullivan, Wagner, and Coza such that the microcomputer determines that the action of the human body is running by detecting that the resultant acceleration is consistently greater than the predetermined threshold value in the predetermined period, as taught by Matsumoto, for the obvious advantage of having another way to detect running. This would result in an apparatus that determines running, including running while jumping, by adding the respective features from Coza and Matsumoto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DANIEL L CERIONI/               Primary Examiner, Art Unit 3791